Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 05/18/2022. 
Claims 1, 4, 6-10, 28, 31, 33-37, 40, 42-44 are amended and pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8-10, 28, 35-36, 37, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al. (US 2008/0225960 A1) in view of Wu et al. (US 10,447,369 B2). 

	Regarding claim 1, 28, 37, Kotecha discloses an apparatus, a method or a non-transitory computer readable medium of a wireless communication device, comprising: 
circuitry configured to generate reference signal measurements by measuring reference signals received from a plurality of antennas of an other wireless communication device (see fig. 3, 302, describes transmitting pilot as reference signal, see also par. 0011, 0021-0024); and 
circuitry configured to cause one or more antennas of the wireless communication device to: 
quantize the reference signals (par. 0021-0024, par. 0037-0038, fig. 3, describes quantization of received pilot signal, i.e. reference signal, which is fed back using codeword); and
transmit information regarding the received reference signals back to the other wireless communication device to enable the other wireless communication device to estimate a utility function for different transmit parameter sets (see fig. 3, 310 discloses feedback, see par. 0037-0039), wherein the information regarding the received reference signals comprises data indicating the quantized reference signals (par. 0021-0024, par. 0037-0038, fig. 3, describes quantization of received pilot signal, i.e. reference signal, which is fed back using codeword).
Kotecha fails to disclose directly quantizing the reference signal measurements, wherein the information regarding the received referenced signal comprises the directly quantized reference signal measurements. 
Wu discloses generating reference signal measurements by measuring reference signals (see col. 1 , lines 40-col. 2, line 7, discloses measuring received reference signal generating signal measurements or CSI), directly quantizing the measured reference signals (see col.1 , lines 40-col. 2, lines 7, also discloses quantizing the measured reference signals), and transmitting information regarding the received reference signals back to the other wireless communication device wherein the information regarding the received referenced signal comprises the directly quantized reference signal measurements (see col.1 , lines 40-col. 2, line 7, the feedback includes the quantized reference signal measurements).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kotecha to include direct quantization of the measured reference signals and allow feeding back the direct quantization values. 
The motivation for doing so would be to allow determining a complete real time CSI at the transmitter end without the overhead or processing required at the receiver end (see col. 1, lines 58-64 and col. 2, lines 32-40). 
	
Regarding claim 8, 35, 44, Kotecha discloses the apparatus wherein the wireless communication device includes a user equipment (UE) and the other wireless communication device includes a cellular base station (see fig.3, par. 0037-0039, discloses UE and BS).

Regarding claim 9, 36, Kotecha discloses the apparatus wherein the first circuitry comprises radio frequency circuitry (par. 0028, discloses communicating using antenna, i.e. via RF communication interfaces).

Regarding claim 10, Kotecha discloses the apparatus wherein the second circuitry comprises processing circuitry (see fig. 2, 203, describes the UE comprising a processor for processing of received signals). 

Claims 4, 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Wu as applied to claims 1, 28, 37 above, and further in view of Sun et al. (US 2019/0319688 A1).

Regarding claim 4, 31, 40, Kotecha fails to disclose but Sun discloses the apparatus wherein the one or more antennas of the wireless communication device comprise multiple antennas and the first circuitry is further configured to set a receive beamforming vector before the reference signals are received (see fig. 3, discloses a multi-step process of updating/fixing the beamforming parameters including receive beamforming vector, in other words, a receive beamforming vector is fixed, prior to sending second CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include fixing a receive beamforming vector before the reference signals are received as described by Sun. 
The motivation for doing so would be make the beam more directive by increasing the accuracy of a beam direction. 

Claims 6, 33, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Wu as applied to claims 1, 28, 37 above, and further in view of Park et al. (US 2019/0199553 A1).

Regarding claim 6, 33, 42, Kotecha fails to disclose but Park discloses the apparatus, wherein the second circuitry is further configured to generate other reference signals (see fig. 13, discloses UE generating and transmitting uplink reference signal) and control the one or more antennas to transmit the other reference signals to the other wireless communication device to enable the other wireless communication device to measure the uplink channel (see fig. 13, discloses UE generating and transmitting uplink reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include uplink signal measurement as described by Park. 
The motivation for doing so would be to allow measuring the uplink signal (see par. 0341). 

Claims 7, 34, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Wu as applied to claims 1, 28, 37 above, and further in view of Cleckx et al. (EP 2 272 181 B1).

Regarding claims 7, 34, 43, Kotecha fails to disclose but Clerckx discloses the apparatus wherein the second circuitry is further configured to determine whether a codebook used to generate the reference signals at the other wireless communication device should be updated (par. 0088, discloses updating codebook if variation of the channel develops over time period), and control the radio frequency circuitry and the one or more antennas to indicate to the other wireless communication device that the codebook should be updated (see par. 0088, discloses updating codebook by sending correlation coefficient to BS).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining and updating the codebook as described by Clerckx. 
The motivation for doing so would be to allow adjusting the codebook to adapt to channel variation. 

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant’s primary argument is that the cited reference Wu fails to disclose “directly quantized reference signal measurements” and “wherein the information regarding the received reference signal comprises the directly quantized reference signal measurements.” Examiner respectfully disagrees. 
Applicant first argument is that Wu fails to disclose the above subject matter because Wu at col. 1, line 65 to col. 2, line 7 specifically refers to precoding matrix. Applicant states “This quantization on the CSI does not read on the use of directly quantized reference signal measurement…because the CSI that is quantized in Wu does not include or represent signal measurements as recited.” As noted here, the reference describes receiving a pilot/reference signal and discloses quantizing the signal prior to feeding back the signal. See for example, fig. 1, which discloses directly receiving the reference signal, performing quantization and feeding back the quantized CSI to the other end. As such, the signal is being directly quantized. 
Additionally, applicant states “…’a data receive end measures the pilot to obtain CSI…most naturally reads on a process of using a reference signal measurement to generate a separate CSI (e.g. the precoding matrix of Wu) that is fed back.’” Thereafter, applicant refers to col. 1, lines 46-48 which describes feedback as PMI and RI. In other words, applicant argues that Wu describes creating a separate CSI because its using PMI and RI. Examiner disagrees.  
Specifically, Applicant claim for example recites generating reference signal measurements by measuring reference signal received, directly quantizing the reference signal measurements, and transmitting the quantized reference signal measurements. Wu discloses for example receiving a reference signal, measuring the reference signal, quantizing the measured reference signal and transmitting the quantized value. As applicant notes, in an exemplary embodiment, Wu discloses utilizing a precoding matrix to measure the received reference signal. The claim does not allow one of ordinary skill to distinguish the measurement utilizing the precoding from simply “measuring” recited in the claim. Which measurement technique is utilized is not limited by the claim. Therefore, at least for this reason the fed back quantized CSI is not separate CSI. It is equivalent to directly quantized reference signal measurement. Applicant can amend the claim to require particular measurement to exclude precoding matrix, but the currently pending claims do not allow distinguishing the claim from prior art. 
Applicant further uses 3GPP specification to note that particular type of feedback called in that specification would not be considered equivalent to “reference signal measurement.” This argument is moot and beyond the scope as the reference is neither cited and is based on conclusory evidence as to what would be considered reference signal measurements. 
Applicant further states that the specification particularly distinguishes the techniques from the one disclosed in prior art. Although, this might be true, the relevant subject matter is claim does not allow distinguishing from prior art. Additionally, examiner respectfully notes that as applicant states, the measurement vector y of prior art is described as performing measurement of the reference signal. Although, the measurement technique might be different quantizing the vector of prior art reads on the claim as it is performing measurement and particular measurement recited in claim is not different from prior art as it merely recites measuring reference signal. 
Examiner respectfully notes that the claim requires two essential elements. The measurement of the reference signal and quantization of the measured reference signal. Although, applicant appears to be arguing the measurement of claim as being different from prior art, the measurement is not particularly distinguished from prior art. As described in Wu, Wu does disclose for example receiving the pilot or reference signal, measuring the reference signal (albeit in exemplary embodiment using a particular technique different from applicant disclosed specification not described in claims), quantizing the measurements and transmitting the quantized measurements. As such, at least for these reasons, applicant’s arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466